Case 9:19-cv-00054-RC-ZJH Document 22 Filed 09/11/20 Page 1 of 1 PageID #: 905




                          **NOT FOR PRINTED PUBLICATION**

                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

PENNY FERGUSON                                     §
                                                   §
                                                   § CASE NUMBER 9:19-CV-0054-RC
v.                                                 §
                                                   §
                                                   §
COMMISSIONER OF SOCIAL SECURITY                    §


             ORDER ACCEPTING REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE

        The court referred this matter to the Honorable Zack Hawthorn, United States

 Magistrate Judge, for consideration pursuant to applicable law and orders of this court. The

 court has received and considered the Report of the United States Magistrate Judge pursuant to

 such order, along with the record and pleadings. No objections to the Report of the United States

 Magistrate Judge were filed by the parties.

        Accordingly, the findings of fact and conclusions of law of the United States Magistrate

 Judge are correct, and the Report of the United States Magistrate Judge is ACCEPTED. A Final

 Judgment will be entered separately.

              So ORDERED and SIGNED, Sep 11, 2020.


                                                                ____________________
                                                                Ron Clark
                                                                Senior Judge
